DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34 and 46 have been cancelled.
Claims 52-53 have been added.
Claims 32, 35, and 44 have been amended.
Claims 32-33, 35-45 and 47-53 are presented for examination.
Claims 32-33, 35-45 and 47-53 are currently rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered. 
Response to Arguments
Upon reevaluation, the claim limitation “drive torque means” is provided with sufficient structure.  The claims are not to be interpreted under 35 U.S.C. § 112(f).
With respect to 35 U.S.C. § 103, the Applicant argues:
“Applicant respectfully submits that the proposed combination of the Ortmann and Wegner references does not establish primafacie obviousness against any of Applicant's claims for several reasons. 
One reason is based on MPEP 2143.01(V), which states that a proposed modification to a reference cannot render it unsatisfactory for its intended purpose. The final action includes a suggestion on pages 8-9 that the subject matter previously presented in claims 34 and 46 would be obvious by including a teaching from the Wegner reference to disconnect the drive torque means from the driveline. That modification cannot be made because it would render the arrangement in the Ortmann reference unable to perform the functions taught there. In other 
The Ortmann reference teaches to apply torque to the driveline using at least the electric motor of the drive torque means throughout the shifting process described in that reference. The entire reference discusses such torque application. If one were to disconnect the drive torque means from the driveline as suggested on page 9 of the final action, that would render it incapable of applying torque in a way to conduct a shift as taught in the Ortmann reference. Such a modification cannot be made for purposes of attempting to establish a prima facie case of obviousness.
Another reason is based on MPEP 2143.01(VI), which states that a proposed modification cannot change the principle of operation in a reference while conducting the obviousness inquiry. If the modification proposed on page 9 of the final action were made, that would entirely change the principle of operation in the Ortmann reference from one in which a motor is engaged with the driveline to apply torque to one in which the motor is disconnected and therefore incapable of applying any torque to the driveline. In other words, the principle of operation of applying torque as required by the Ortmann reference would be entirely changed if the proposed modification were made. It follows that the proposed modification cannot be made for this separately dispositive reason.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The intended purpose of Ortmann is “A control method and system for a hybrid vehicle powertrain with an electric motor in a power flow path between an internal combustion engine and a multiple-ratio geared transmission. Motor torque, which is added to engine torque to obtain an effective transmission input torque, is modulated to achieve smooth power-on upshifts and coasting downshifts,” as disclosed in the Abstract of Ortmann. Ortmann [0006] teaches that “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.” Ortmann [0009] further discloses a coast mode. It would have been obvious to one having ordinary skill in the art to modify the coasting mode in Ortmann to explicitly disclose that the engine may be idled in the coasting operating mode, as disclosed by Wegner, because coasting of a vehicle occurs in neutral gear, wherein the engine is idled (see https://en.wikipedia.org/wiki/Gliding_(vehicle) “coasting, which means running the vehicle in idle mode by disengaging the engine from the wheels”). Therefore, Ortmann would 

The Applicant further argues:
“Additionally, Applicant respectfully disagrees with the interpretation of the Wegner reference as teaching more than one coasting mode. Instead, it teaches one coasting mode. In particular, paragraph [0005] of Wegner states: 
‘In motor vehicles with an internal combustion engine and automatic transmission there is what is commonly referred to as a "coasting operating mode" in which the drive train is automatically opened if the driver takes their foot off the accelerator pedal. The internal combustion engine can be idled in the coasting operating mode or switched off entirely, for example, in the case of an automatic start/stop system.’
In the coasting operating mode, the engine drag torque is eliminated in order to save fuel. As emphasized in bold and underline above, Wegner uses a single coasting mode. It does not teach two different coasting modes that are used for separate time periods. Therefore, even if the proposed combination could be made, which Applicant denies for the reasons explained above, the result is not consistent with that which is alleged in the office action.”

While the Examiner agrees that Wegner does not teach two different coasting modes, Ortmann [0026] does teach a plurality of coasting modes, as previously cited in addressing at least claim 32: “a coasting downshift event is characterized by 5 different modes.” Ortmann further articulates the characteristics of the at least two different coasting modes, which are used for separate fixed time periods as disclosed in Ortmann [0016].
For these reasons, claims 32-33, 35-37, 39-45, 47-48, and 50-51 remain rejected under 35 U.S.C. § 103 as being unpatentable over Ortmann et al. (U.S. Patent Application Publication No. 20050054480) in view of Wegner et al. (U.S. Patent Application Publication No. 20130116089), and claims 38 and 49 remain rejected under 35 U.S.C. § 103 as being unpatentable over Ortmann in view of Wegner, further in view of Bifulco. Claims 52-53 have been added, however they fail to overcome the prior art of record. The references have been reevaluated in view of the applicant’s claim amendments. The citations in the rejection have been reconstructed accordingly, as outlined below. 

Claim Objections
Claims 35 and 44 are objected to because of the following informalities:
Claims 35 and 44 are described to be “(Previously Presented)”. However, these claims have been amended according to the most recent claim set filed on January 7, 2022. The Examiner suggests correcting these to recite “(Currently Amended)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33, 35-37, 39-45, 47-48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann et al. (U.S. Patent Application Publication No. 20050054480, and hereinafter, “Ortmann”) in view of Wegner et al. (U.S. Patent Application Publication No. 20130116089, and hereinafter, “Wegner”).

Regarding claim 32, Ortmann teaches the method of controlling a powertrain of a vehicle:
the powertrain comprising drive torque means, a transmission and a driveline
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 
Ortmann [0091] “the clutch torque at the end of the shift is more closely matched with the slipping clutch torque capacity, thus minimizing the torque impulse into the driveline.”
the drive torque means comprising an internal combustion engine, the method comprising: detecting that coasting entry criteria have been met
Ortmann [0003] discloses “the invention relates to hybrid vehicle powertrains with an internal combustion engine
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range. In the case of a coasting downshift for a hybrid electric vehicle, the regenerative braking function coincides with the coast mode. Since the motor is located between the engine and the transmission, the coast downshift is done with a significant level of negative torque at the input to the transmission.”
causing the powertrain to assume a first coasting mode for a first time period in which the drive torque means delivers torque to the driveline to substantially balance powertrain losses
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”
setting the value of the first time period in dependence on the value of the at least one parameter.  
Ortmann [0020] discloses “the input torque reduction is commanded at an optimum time in the shift interval to avoid reducing the minimum torque during Mode 2, which would reduce shift quality.”
The Examiner notes that determining a time based on torque is setting the time period in dependence on the value of at least one parameter.
and causing the powertrain to assume a second coasting mode for a second time period in which the drive torque means is disconnected from the driveline
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”
While Ortmann does not expressly teach:
determining a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
the internal combustion engine maintains an idle speed.
Wegner teaches:
determining a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented. This threshold value can be a constant value or a speed-dependent value and it can be combined with a certain dwell time.” 
Wegner [0021] discloses “However, when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
the internal combustion engine maintains an idle speed.
Wegner [0005] discloses “The internal combustion engine can be idled in the coasting operating mode or switched off entirely, for example, in the case of an automatic start/stop system.”
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).

Regarding claims 33 and 45, Ortmann teaches the method according to claim 32, wherein:
the coasting entry criteria comprise release of an accelerator pedal, release of a brake pedal of the vehicle and the vehicle speed exceeding a predetermined value; or torque not being required to be delivered to the driveline to maintain a speed set by a cruise control system within a predetermined range.  
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range.”

Regarding claims 35 and 47, Ortmann teaches the method according to claim 32, comprising:
causing the powertrain to assume a third coasting mode in which the drive torque means is disconnected from the driveline and the drive torque means is switched off.  
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”

Regarding claims 36 and 48, while Ortmann does not expressly teach the method according to claim 35, wherein:
determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the demand for braking of the vehicle will be made prior to assuming the third coasting mode. 
Ortmann in combination with Wegner teaches:
determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the demand for braking of the vehicle will be made prior to assuming the third coasting mode.  
Wegner [0021] discloses determining the likelihood of a demand for braking the vehicle based on the severity of the negative gradient of the road.
Wegner [0026] discloses that a prediction on the probability that the vehicle will accelerate can be made based on the severity of the negative gradient of the road. If the severity of the negative gradient is above a specific threshold value, coasting must be prevented.
The Examiner notes that acceleration is directly proportional and contributes to torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system disclosed in Ortmann to incorporate predicting, based on at least one parameter, a probability that additional torque or braking will be needed, in order to “[solve the problem of] the vehicle becoming faster on a moderate negative gradient [when in the coasting operating mode]” (see Wegner [0007] and [0008]).

Regarding claim 37, Ortmann teaches the method according claim 32, wherein:
at least one demand of the demand for additional torque and the demand for braking of the vehicle is made by a driver of the vehicle or by a cruise control system to maintain a set speed within a predetermined range. 
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range.”

Regarding claim 39, while Ortmann does not expressly teach the method according to claim 32, comprising:
determining an expected coasting period for the vehicle, and setting the value of the first time period in accordance with the expected coasting period.  
Ortmann in combination with Wegner teaches:
determining an expected coasting period for the vehicle, and setting the value of the first time period in accordance with the expected coasting period. 
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake and disconnecting the drive torque means, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).

40, Ortmann teaches the method according to claim 32, wherein:
the drive torque means comprises an electric machine that delivers torque from an output shaft of the engine to the driveline in the first coasting mode.
Ortmann [0006] discloses “The motor, which could be a high voltage induction motor, is available to provide added performance. Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”

Regarding claim 41, Ortmann teaches the method according to claim 40, comprising:
delivering torque produced by both the electric machine and the engine from the output shaft of the engine to the driveline in the first coasting mode.  
Ortmann [0015] discloses “The input torque for the hybrid electric vehicle powertrain is the algebraic sum of the engine torque and the motor torque. A combination of hydraulic pressure control and motor torque control is used to smooth and shape the output torque during power-on upshifts.”

Regarding claim 42, Ortmann teaches the method according to claim 41, comprising:
determining proportions of the torque delivered to the driveline that should be produced by the electric machine and the engine respectively for optimized efficiency
Ortmann [0090] discloses “When the inertia phase has begun, the commanded starter/alternator torque is set to a calibrated value, which, as previously explained, can be a function of accelerator pedal position or input speed… Using starter/alternator torque modulation in this fashion, rather than a spark retard on the engine, improves the efficiency of the powertrain by storing energy in the vehicle battery 112 instead of wasting it as heat energy.”
The Examiner notes that the torque being a function of an input is analogous to determining proportions of torque.
controlling the powertrain so that the engine and the electric machine produce the determined respective proportions of torque.  
Ortmann, Abstract, discloses “A control method and system for a hybrid vehicle powertrain with an electric motor in a power flow path between an internal combustion engine and a multiple-ratio geared transmission.”
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 

Regarding claim 43, Ortmann teaches the method according to claim 42, comprising:
determining proportions of the torque delivered to the driveline that should be produced by the electric machine and the engine respectively to reduce or minimize power consumption in the first coasting mode.
Ortmann [0090] discloses “When the inertia phase has begun, the commanded starter/alternator torque is set to a calibrated value, which, as previously explained, can be a function of accelerator pedal position or input speed… Using starter/alternator torque modulation in this fashion, rather than a spark retard on the engine, improves the efficiency of the powertrain by storing energy in the vehicle battery 112 instead of wasting it as heat energy.”
The Examiner notes that the torque being a function of an input is analogous to determining proportions of torque.

Regarding claim 44, Ortmann teaches the electronic controller for controlling a powertrain of a vehicle:
the powertrain comprising drive torque means, a transmission and a driveline
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 
Ortmann [0091] “the clutch torque at the end of the shift is more closely matched with the slipping clutch torque capacity, thus minimizing the torque impulse into the driveline.”
the drive torque means comprising an internal combustion engine, the controller comprising: an electronic processor having an electrical input for receiving information indicative that coasting entry criteria have been met
Ortmann [0003] discloses “the invention relates to hybrid vehicle powertrains with an internal combustion engine
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range. In the case of a coasting downshift for a hybrid electric vehicle, the regenerative braking function coincides with the coast mode. Since the motor is located between the engine and the transmission, the coast downshift is done with a significant level of negative torque at the input to the transmission.”
and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein
Ortmann [0079] discloses “various computer readable media, including random access memory, read-only memory and functional software instructions, as well as the manner in which information is stored in the media may be implemented, are well known in the art. The various functions are implemented by the CPU using the stored instructions or algorithms, which are executed repetitively by the microprocessor in known fashion.”
wherein the processor is configured to: access the memory device and execute the instructions stored therein such that the electronic processor is operable to cause the powertrain to assume a first coasting mode for a first time period in which the drive torque means delivers torque to the driveline to substantially balance powertrain losses
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”
set the value of the first time period in dependence on the value of the at least one parameter.  
Ortmann [0020] discloses “the input torque reduction is commanded at an optimum time in the shift interval to avoid reducing the minimum torque during Mode 2, which would reduce shift quality.”
The Examiner notes that determining a time based on torque is setting the time period in dependence on the value of at least one parameter.
and causing the powertrain to assume a second coasting mode for a second time period in which the drive torque means is disconnected from the driveline 
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”
While Ortmann does not expressly teach:
determine a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle

determine a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented. This threshold value can be a constant value or a speed-dependent value and it can be combined with a certain dwell time.” 
Wegner [0021] discloses “However, when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
the internal combustion engine maintains an idle speed.
Wegner [0005] discloses “The internal combustion engine can be idled in the coasting operating mode 
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).

Regarding claim 50, Ortmann teaches the vehicle comprising the electronic controller of claim 44.
Ortmann [0070] discloses “Having determined the motor torque level, the control system of FIG. 3 proceeds to control power-on upshifts and coasting downshifts throughout the 5 modes previously described. At the end of a coasting downshift, the control of the motor is returned to the vehicle system controller.”

Regarding claim 51
Ortmann [0079] discloses “Various computer readable media, including random access memory, read-only memory and functional software instructions, as well as the manner in which information is stored in the media may be implemented, are well known in the art. The various functions are implemented by the CPU using the stored instructions or algorithms, which are executed repetitively by the microprocessor in known fashion.”

Regarding claim 52, Ortmann teaches the controller according to claim 44, wherein:
the processor is configured to cause the powertrain to resume the first coasting mode from the second coasting mode in dependence on the value of the at least one parameter.
Ortmann [0027] discloses “The torque is increased from its level before the shift to a predetermined level during the shift through a ramp function. This ramp is started in Mode 1 and continues until a desired torque value is reached at a predetermined value, or until the motor torque is requested to return near the completion of ratio change.”
The Examiner notes that Mode 1 continues until a predetermined value is reached is analogous to it resuming in dependence on the value of at least one parameter.

Regarding claim 53, Ortmann teaches the method according to claim 32, comprising:
resuming the first coasting mode from the second coasting mode in dependence on the value of the at least one parameter.
Ortmann [0027] discloses “The torque is increased from its level before the shift to a predetermined level during the shift through a ramp function. This ramp is started in Mode 1 and continues until a desired torque value is reached at a predetermined value, or until the motor torque is requested to return near the completion of ratio change.”
The Examiner notes that Mode 1 continues until a predetermined value is reached is analogous to it resuming in dependence on the value of at least one parameter.

Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann et al. (U.S. Patent Application Publication No. 20050054480, and hereinafter, “Ortmann”) in view of Wegner et al. (U.S. Patent Application Publication No. 20130116089, and hereinafter, “Wegner”), further in view of Bifulco et al. (Experiments Toward a Human-Like Adaptive Cruise Control, 2008).

Regarding claims 38 and 49, the combination of Ortmann and Wegner do not expressly teach the method according to claim 32, wherein:
determining the value for the at least one parameter comprises receiving information indicative of at least one selected from the group consisting of speed of traffic ahead of the vehicle, location of traffic ahead of the vehicle, a state of at least one traffic control signal ahead of the vehicle, and information indicative of a geographical location of the vehicle.  
Bifulco teaches:
determining the value for the at least one parameter comprises receiving information indicative of at least one selected from the group consisting of speed of traffic ahead of the vehicle, location of traffic ahead of the vehicle, a state of at least one traffic control signal ahead of the vehicle, and information indicative of a geographical location of the vehicle. 
Bifulco, Introduction Paragraph 1 discloses “The most diffused approach in designing ACC logics is to ensure that, at any given time t, the speed imposed to the controlled/follower vehicle (driven by the actual driver i, VIFi,t) equals the safe-speed (VSF t), that is the one it should have in order to avoid collision with the leading vehicle. Safe-speed depends on actual cruising characteristics of the two vehicles, as well as on the driving context and traffic conditions.”
Bifulco, Section II Paragraph 1, discloses “For instance, two or more vehicles can be equipped with GPS devices in order to trace their positions over time and to obtain (if vehicles are in car-following conditions) useful data [13].”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ortmann and Wegner to incorporate a geographical positioning system or local speed radar as taught in Bifulco in order to collect data that is “rich and accurate enough to allow for effective calibration and validation of the desired speed-control logic of the ACC system” (Bifulco, Section II Paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.S./
Patent Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662